Citation Nr: 1219511	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active military duty from February 1965 to February 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

Initially, there were seven claims on appeal, to include entitlement to service connection for hypertension, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, cardiovascular heart disease, vitiligo, and erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, and entitlement to special monthly compensation based on the loss of use of a creative organ.  In a November 2009 Board decision and remand, the claims of service connection for cardiovascular heart disease, vitiligo, and erectile dysfunction, to include as secondary to service-connected diabetes mellitus, and the claim of entitlement to special monthly compensation, were denied.  The remaining three claims for hypertension and peripheral neuropathy of the right and left lower extremities were remanded for additional development.

On remand, the claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities were granted in a subsequent October 2011 rating decision.  These disabilities were each assigned separate initial ratings of 10 percent, effective August 11, 2004.  Since the Veteran did not appeal with respect to the initially assigned ratings or the effective date of service connection, those claims are longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Hence, only his claim for hypertension remains. 



FINDING OF FACT

Hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006), (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2004 letter, sent prior to the initial adjudication of the claim in the February 2005 rating decision, and a May 2006 letter advised the Veteran of the evidence and information necessary to substantiate his secondary service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

While the May 2006 letter was issued after the initial February 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2006 letter was issued, the Veteran's claim was readjudicated in the August 2006 statement of the case and October 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board observes that the Veteran was not informed of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Despite the inadequate notice provided to the Veteran on these two elements, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, because the Board concludes herein that the preponderance of the evidence is against the Veteran's claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are moot. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained relevant to his claim for hypertension.  In this regard, pursuant to the November 2009 Board remand, the Veteran was provided with an opportunity to identify any treatment records pertaining to his hypertension.  In response, he submitted a statement from Dr. J.O.  Therefore, the Board finds that VA's duty to assist has been satisfied in this regard. 

Additionally, the Veteran was provided VA examinations in February 2005 and April 2010 with an addendum opinion obtained in October 2011 that specifically addressed whether his hypertension is attributable to his service-connected diabetes mellitus type II.  The Board finds these examinations and opinions are adequate, as they are predicated on a full reading of the VA medical records in the Veteran's claims file.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include VA and private treatment records, the statements of the Veteran, and a physical examination, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board observes that the Veteran's representative argued in his March 2012 Informal Hearing Presentation that the April 2010/October 2011 VA examiner did not offer an opinion regarding whether the Veteran's diabetes mellitus type II aggravated his hypertension.  However, in October 2011, the VA examiner specifically opined that the Veteran's diabetes mellitus type II did not aggravate his hypertension as he had no microalbuminuria to suggest renal disease secondary to diabetes which could aggravate his hypertension.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

As indicated previously, in November 2009, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the Veteran was provided with an opportunity to identify any outstanding VA or private treatment records pertaining to his hypertension and was afforded a VA examination in April 2010 in order to determine whether his hypertension was caused or aggravated by his diabetes mellitus type II.  An addendum opinion was obtained in October 2011.  Additionally, his claim was readjudicated in an October 2011 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the November 2009 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II. Analysis

The Veteran asserts that he has hypertension that was caused or aggravated by his service-connected diabetes mellitus type II.  In this regard, the Board notes that the Veteran does not allege, nor does the record reflect, that such disorder is related to service on a direct or presumptive basis.  Specifically, the Veteran's service treatment records make no reference to hypertension or any associated symptoms, and, at his December 1966 separation examination, his blood pressure was 130/70.  Likewise, there is no evidence that hypertension manifested to a degree of 10 percent within a year after the Veteran's discharge in February 1967.  Rather, the Veteran has claimed that his service-connected diabetes mellitus type II caused or aggravated his hypertension.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b) (2010).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Additionally, a layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

Therefore, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, there is no disputing the Veteran has a current diagnosis of hypertension.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this regard, the VA examinations conducted in February 2005 and April 2010 confirm a current diagnosis of this disorder.  Additionally, VA treatment records from July 2004 to May 2006 show his continued treatment for this disorder as well as prior history of hypertension, even prior to the July 2004 records.  

Therefore, resolution of the claim turn on whether this disorder is related or attributable to his service-connected diabetes mellitus type II.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's post-service private treatment records dated from January 1999 to April 2002 fail to show a diagnosis of hypertension or any relation of such to the Veteran's his diabetes mellitus type II.  Similarly, VA treatment records dated from July 2004 to May 2006 show the Veteran's complaints of and treatment for hypertension, indicating an earlier onset of hypertension since it is described as hypertension by history.  However, these records fail to show any relationship of the Veteran's hypertension to his service-connected diabetes mellitus type II.  

The February 2005 VA examination notes the Veteran reported he was diagnosed with hypertension in approximately 2000.  He denied chest pain, dyspnea, peripheral edema, syncope, and dizziness.  The examiner diagnosed the Veteran with essential hypertension.  He concluded the Veteran's hypertension is less likely as not secondary to the diabetes.  Further, it was noted the Veteran's hypertension preceded the initial diagnosis of diabetes.  

In November 2009, the Board remanded the claim in order to obtain an additional medical opinion concerning the etiology of the Veteran's hypertension and to determine when his diabetes initially manifested.  In the interim, the Veteran submitted a statement from Dr. J.O., his private physician, in February 2010.  Dr. J.O. stated the Veteran was a patient of his in 1999 and that is as likely as not that the Veteran had a diabetes at that time, i.e., prior to the 2000 reported diagnosis of hypertension.  Dr. J.O. provided a clinical record showing the Veteran had an elevated glucose level of 124 in November 1999 and, thus, diabetes.  

Thereafter, the Veteran was scheduled for a VA compensation examination in April 2010.  The examiner reviewed the claims file and objective tests, including Dr. J.O.'s February 2010 statement, and determined that the elevated glucose found in November 1999 was not an indication of diabetes.  The examiner stated that the diagnosis of diabetes at that time required two fasting glucose levels of 126 or higher.  The examiner stated that the one level of glucose is assumed to be non-fasting since the test was performed in the afternoon and did not meet the criteria at that time.  

In October 2011, an addendum opinion was obtained to determine whether the Veteran's hypertension may be associated with his service-connected diabetes.  The examiner stated that the Veteran's hypertension is not associated with his service-connected diabetes.  She concluded that the Veteran was diagnosed with hypertension prior to being diagnosed with diabetes.  As to whether the Veteran's diabetes may have aggravated his hypertension, she also determined that it had not.  By way of rationale, the examiner stated the Veteran has no microalbuminuria to suggest renal disease secondary to diabetes which could aggravate his hypertension.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension as secondary to his service-connected diabetes.  

The Board accords great probative weight to the February 2005, April 2010, and October 2011 VA examiners' opinions as they were predicated on an interview with the Veteran; a review of the service treatment records; and, objective, clinical examinations.  Moreover, the VA examiners opinions contained clear conclusions with supporting data as well as a reasoned medical explanations as to why the Veteran's hypertension is not due to, the result of, or aggravated by his service-connected diabetes mellitus type II.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Dr. J.O.'s February 2010 statement only indicated the Veteran had diabetes in November 1999.  There was no indication of a causal relationship between the hypertension and the diabetes.  Thus, the Board finds the VA examiners' opinions have a greater probative value.  

As such, there is no medical evidence of a nexus (i.e., link) between the Veteran's hypertension and the service-connected diabetes.  Velez, 11 Vet. App. at 158.  See also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. 237 (competent medical nexus evidence is required to associate any given disorder with a service-connected disability).  As discussed above, the February 2005, April 2010, and October 2011 VA examiners specifically opined that the Veteran's hypertension was not due to, the result of, or aggravated by his service-connected diabetes and included sound supporting rationale.  

The Board has considered the Veteran's assertions that his hypertension is secondary to his service-connected diabetes mellitus type II.  However, as a layperson, the Veteran is not competent to give a medical opinion or a diagnosis regarding hypertension as such is a complex medical question.  In this regard, he is competent to testify to symptomatology, but is not competent to diagnose hypertension as such involves a specific test and the interpretation of such test results, i.e., blood pressure readings.  Therefore, while the Veteran is competent to report symptoms observable to a layperson; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of his hypertension.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and his diabetes to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Based on the foregoing, the Board finds that service connection is not warranted for hypertension as secondary to service-connected diabetes mellitus type II.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension as secondary to service-connected diabetes mellitus type II is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


